Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY (THE “WARRANTS”) WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE WARRANTS MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREOF.

 

[Dealer Name]
[Dealer Address]

 

[________], 2020

 

To:Omnicell, Inc.
590 E. Middlefield Road


Mountain View, CA 94043
Attention: Peter Kuipers, Executive Vice President and Chief Financial Officer
Attention: Dan Johnston, Executive Vice President and Chief Legal and
Administrative Officer

Telephone No.: (650) 251-6100
Email: peter.kuipers@omnicell.com and danj@omnicell.com

 

Re:[Base][Additional] Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Omnicell, Inc. (“Company”) to
[__] (“Dealer”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. Each party further agrees that this Confirmation
together with the Agreement evidence a complete binding agreement between
Company and Dealer as to the subject matter and terms of the Transaction to
which this Confirmation relates, and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.            This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if Dealer and
Company had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency, and (ii) (a) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Company with a
“Threshold Amount” of USD 10,000,000, (b) the phrase “or becoming capable at
such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), and (c) the following language shall be added to the end
thereof: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay.”). In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. For the avoidance
of doubt, except to the extent of an express conflict, the application of any
provision of this Confirmation, the Agreement or the Equity Definitions shall
not be construed to exclude or limit the application of any other provision of
this Confirmation, the Agreement or the Equity Definitions. The Transaction
hereunder shall be the sole Transaction under the Agreement. If there exists any
ISDA Master Agreement between Dealer and Company or any confirmation or other
agreement between Dealer and Company pursuant to which an ISDA Master Agreement
is deemed to exist between Dealer and Company, then notwithstanding anything to
the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Dealer and Company are parties, the Transaction
shall not be considered a Transaction under, or otherwise governed by, such
existing or deemed ISDA Master Agreement.

 



 

 

 

2.            The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

Trade Date:   [__________], 2020       Effective Date:   The second Exchange
Business Day immediately prior to the Premium Payment Date       Warrants:  
Equity call warrants, each with the terms set forth herein. For the purposes of
the Equity Definitions, each reference to a Warrant herein shall be deemed to be
a reference to a Call Option.       Warrant Style:   European       Seller:  
Company       Buyer:   Dealer       Shares:   The common stock of Company, par
value USD 0.001 per Share (Exchange symbol “OMCL”).       Number of Warrants:  
[__________]1. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.       Warrant Entitlement:   One
Share per Warrant       Strike Price:   USD [_________]          
Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD [__]2, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.

 



 



1 This is equal to (i) the number of Convertible Notes initially issued on the
closing date for the Convertible Notes (or, for the Additional Warrant
Confirmation, the number of additional Convertible Notes), multiplied by (ii)
the initial Conversion Rate, multiplied by (iii) the applicable percentage for
Dealer.

2 Insert the lower of the closing price on Nasdaq.com on the Trade Date and the
average closing price (as reflected on Nasdaq.com) for the five trading days
ending on, and including, the Trade Date.

 



 2 

 

 

Premium:   USD [______]       Premium Payment Date:   [__________], 2020      
Exchange:   The Nasdaq Global Select Market       Related Exchange(s):   All
Exchanges; provided that Section 1.26 of the Equity Definitions shall be amended
to add the words “United States” before the word “exchange” in the tenth line of
such Section.       Procedures for Exercise.           Expiration Time:   The
Valuation Time       Expiration Dates:   Each “Expiration Date” set forth in
Annex A hereto shall be an Expiration Date for a number of Warrants equal to the
Daily Number of Warrants for such Expiration Date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day in whole or in part, the Calculation Agent shall
(i) make reasonable adjustments in good faith an in a commercially reasonable
manner, if applicable, to the Daily Number of Warrants for which such date shall
be an Expiration Date and shall designate a Scheduled Trading Day or Scheduled
Trading Days following the last scheduled Expiration Date as the Expiration
Date(s) for the remaining Daily Number of Warrants for the originally scheduled
Expiration Date and (ii) if the Daily Number of Warrants for such Disrupted Day
is not reduced to zero pursuant to the foregoing clause (i), determine the
Settlement Price for such Disrupted Day based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if such Expiration Date
has not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and, notwithstanding anything to the contrary in
this Confirmation or the Equity Definitions, the Settlement Price for such
Expiration Date shall be the prevailing market value per Share as determined by
the Calculation Agent in good faith and in a commercially reasonable manner.    
  First Expiration Date:   December 15, 2025 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.       Daily Number of Warrants:   For any Expiration
Date, the “Daily Number of Warrants” set forth opposite such Expiration Date in
Annex A hereto, subject to adjustment pursuant to the provisos to “Expiration
Dates”.

 



 3 

 

 

Automatic Exercise:   Applicable; and means that for each Expiration Date, a
number of Warrants equal to the Daily Number of Warrants for such Expiration
Date will be deemed to be automatically exercised at the Expiration Time on such
Expiration Date, unless Buyer notifies Seller (by telephone or in writing) prior
to the Expiration Time on such Expiration Date that it does not wish Automatic
Exercise to occur, in which case Automatic Exercise will not apply to such
Expiration Date.       Market Disruption Event:   Section 6.3(a) of the Equity
Definitions is hereby amended by (A) deleting the words “during the one hour
period that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be,” in clause
(ii) thereof and (B) by replacing the words “or (iii) an Early Closure.” therein
with “(iii) an Early Closure, or (iv) a Regulatory Disruption; in each case,
that the Calculation Agent determines is material.”           Section 6.3(d) of
the Equity Definitions is hereby amended by deleting the remainder of the
provision following the words “Scheduled Closing Time” in the fourth line
thereof.       Regulatory Disruption:   Any event that Dealer, in its reasonable
discretion, based on the advice of counsel, determines makes it appropriate,
with regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures, for Dealer to refrain from or decrease any market
activity in connection with the Transaction in order to maintain or establish a
commercially reasonable hedge position.       Valuation Terms.          
Valuation Time:   Scheduled Closing Time; provided that if the principal trading
session is extended, the Calculation Agent shall determine the Valuation Time in
good faith and in a commercially reasonable manner.       Valuation Date:   Each
Exercise Date.

 



 4 

 

 

Settlement Terms.           Settlement Method Election:   Applicable; provided
that (i) references to “Physical Settlement” in Section 7.1 of the Equity
Definitions shall be replaced by references to “Net Share Settlement”;
(ii) Company may elect Cash Settlement only if Company represents and warrants
to Dealer in writing on the date of such election that (A) Company is not in
possession of any material non-public information with respect to Company or the
Shares, (B) Company is electing Cash Settlement in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws, (C) the
assets of Company at their fair valuation exceed the liabilities of Company
(including contingent liabilities), the capital of Company is adequate to
conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature, and
(D) Company has either (x) not applied for a loan, loan guarantee, direct loan
(as that term is defined in the Coronavirus Aid, Relief and Economic Security
Act (the “Cares Act”)) or comparable relief under any program or facility that
(i) is established under the Cares Act or the Federal Reserve Act, as amended,
and (ii) requires, as a condition of such loan, loan guarantee, direct loan (as
that term is defined in the Cares Act) or comparable relief, that Company agree,
attest, certify or warrant that it has not, as of the date specified in such
condition, repurchased, or will not repurchase, any equity security of Company
or (y) determined based on the advice of nationally recognized outside counsel
that the election of Cash Settlement would not cause Company to fail to satisfy
any condition for application for or receipt or retention of such loan, loan
guarantee, direct loan (as that term is defined in the Cares Act) or comparable
relief based on the terms of the relevant program or facility as of the date of
such advice), and the relevant Cash Settlement amount is not being paid, in
whole or in part with funds received under or pursuant to any program or
facility, including the U.S. Small Business Administration’s “Paycheck
Protection Program”, that (a) is established under applicable law (whether in
existence as of the Trade Date or subsequently enacted, adopted or amended),
including without limitation the Cares Act and the Federal Reserve Act, as
amended, and (b) requires under such applicable law (or any regulation,
guidance, interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) that such funds be used for specified
or enumerated purposes that do not include the Cash Settlement of this
Transaction (either by specific reference to this Transaction or by general
reference to transactions with the attributes of Cash Settlement of this
Transaction in all relevant respects); and (iii) the same election of settlement
method shall apply to all Expiration Dates hereunder.       Electing Party:  
Company       Settlement Method Election Date:   The second Scheduled Trading
Day immediately preceding the scheduled First Expiration Date.       Default
Settlement Method:   Net Share Settlement.       Net Share Settlement:   If Net
Share Settlement is applicable, then on the relevant Settlement Date, Company
shall deliver to Dealer a number of Shares equal to the Share Delivery Quantity
for such Settlement Date to the account specified herein free of payment through
the Clearance System, and Dealer shall be treated as the holder of record of
such Shares at the time of delivery of such Shares or, if earlier, at 5:00
p.m. (New York City time) on such Settlement Date, and Company shall pay to
Dealer cash in lieu of any fractional Share valued at the Settlement Price on
the relevant Valuation Date.

 



 5 

 

 

Share Delivery Quantity:   For any Settlement Date, a number of Shares, as
calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
for such Settlement Date.           The Share Delivery Quantity shall be
delivered by Company to Dealer no later than 12:00 noon (New York City time) on
the relevant Settlement Date.       Net Share Settlement Amount:   For any
Settlement Date, an amount equal to the product of (i) the number of Warrants
exercised or deemed exercised on the relevant Exercise Date, (ii) the Strike
Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.       Settlement Price:   For any Valuation Date, and subject to
“Expiration Dates” above, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page OMCL <equity> AQR
(or any successor thereto) in respect of the regular trading session (including
any extensions thereof but without regard to pre-open or after hours trading
outside of such regular trading session) on such Valuation Date (or if such
price is unavailable or manifestly incorrect, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent in good faith and in
a commercially reasonable manner based on generally available market data for
transactions of this type using, if practicable, a volume-weighted methodology).
      Settlement Dates:   As determined pursuant to Section 9.4 of the Equity
Definitions, subject to Section 9(j) hereof.       Other Applicable Provisions:
  In the event Net Share Settlement is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, as
if Physical Settlement applied to the Transaction.       Representation and
Agreement:   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer in the event of Net Share
Settlement may be, upon delivery, subject to restrictions and limitations
arising from Company’s status as Issuer of the Shares under applicable
securities laws.       Cash Settlement:   If Cash Settlement is applicable, then
on the relevant Cash Settlement Payment Date, Company shall pay to Dealer an
amount of cash in USD equal to the Net Share Settlement Amount for such Cash
Settlement Payment Date.

 



 6 

 

 

3.             Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:   Calculation Agent Adjustment; provided that the parties
hereto agree that none of the following shall constitute Potential Adjustment
Events: (i) any Share repurchases by Company, whether pursuant to Rule 10b-18 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
Rule 10b5-1 of the Exchange Act, or pursuant to forward contracts or accelerated
stock repurchase contracts or similar derivatives transactions on customary
terms, at prevailing market prices, volume-weighted average prices or discounts
thereto, provided that the aggregate purchase price of all such Share
repurchases, including those effected pursuant to forward contracts, accelerated
stock repurchase contracts or similar derivatives, does not exceed 20% of the
market capitalization of the Issuer (measured at the Effective Date),
(ii) repurchases of shares from directors, officers and employees in connection
with the exercise of options or tax withholding obligations, (iii) the
termination or settlement by the Issuer of any call options, forward purchases
or accelerated share purchase agreements with respect to the Shares,
(iv) repurchases, conversions or other settlement of the Company’s [__]%
Convertible Senior Notes due 2025, and (v) underwritten public offerings by the
Issuer of its securities. For the avoidance of doubt, in making any adjustments
under the Equity Definitions, the Calculation Agent may make adjustments, if
any, to any one or more of the Strike Price, the Number of Warrants, the Daily
Number of Warrants, the Warrant Entitlement and the composition of the Shares.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(e) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
For the avoidance of doubt, Calculation Agent Adjustment and the provisions in
Section 9(e) of this Confirmation shall continue to apply until the obligations
of the parties (including any obligations of Company pursuant to
Section 9(o)(ii) of this Confirmation) under the Transaction have been satisfied
in full.       Extraordinary Events applicable to the Transaction:       New
Shares:   Section 12.1(i) of the Equity Definitions is hereby amended (a) by
deleting the text in clause (i) thereof in its entirety (including the word
“and” following clause (i)) and replacing it with the phrase “publicly quoted,
traded or listed (or whose related depositary receipts are publicly quoted,
traded or listed) on any of the New York Stock Exchange, The Nasdaq Global
Select Market or The Nasdaq Global Market (or their respective successors)” and
(b) by inserting immediately prior to the period the phrase “and (iii) of an
entity or person that is a corporation organized under the laws of the United
States, any State thereof or the District of Columbia.

 



 7 

 

 

Consequence of Merger Events:       Merger Event:   Applicable; provided that if
an event occurs that constitutes both a Merger Event under Section 12.1(b) of
the Equity Definitions and an Additional Termination Event under
Section 9(g)(ii)(B) of this Confirmation, the provisions of
Section 9(g)(ii)(B) will apply.             Share-for-Share:   Modified
Calculation Agent Adjustment       Share-for-Other:   Cancellation and Payment
(Calculation Agent Determination)       Share-for-Combined:   Cancellation and
Payment (Calculation Agent Determination); provided that Dealer may elect, in
its commercially reasonable judgment, Component Adjustment for all or any
portion of the Transaction.       Consequence of Tender Offers:           Tender
Offer:   Applicable; provided that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(g)(ii)(A) of this Confirmation, the provisions
of Section 9(g)(ii)(A) will apply; and provided further that the definition of
“Tender Offer” in Section 12.1(d) of the Equity Definitions is hereby amended by
replacing the phrase “greater than 10%” with “greater than 20%”.      
Share-for-Share:   Modified Calculation Agent Adjustment       Share-for-Other:
  Modified Calculation Agent Adjustment       Share-for-Combined:   Modified
Calculation Agent Adjustment

 



 8 

 

 

Announcement Event:   If (w) an Announcement Date occurs in respect of a Merger
Event (for the avoidance of doubt, determined without regard to the language in
the definition of “Merger Event” following the definition of “Reverse Merger”
therein) or Tender Offer or any transaction or event or series of transactions
and/or events that, if consummated, would lead to a Merger Event or Tender Offer
(as determined by the Calculation Agent), (x) Company makes a public
announcement of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include a Merger Event or
Tender Offer, (y) there occurs a public announcement by (1) any Valid
Third-Party Entity in respect of the relevant transaction, (2) the Issuer or
(3) any subsidiary of the Issuer, in each case, of any potential acquisition or
disposition by Issuer and/or its subsidiaries where the aggregate consideration
exceeds 35% of the market capitalization of Issuer as of the date of such
announcement (a “Material Transaction”) or (z) there occurs any subsequent
public announcement by Company, any of its subsidiaries or any Valid Third-Party
Entity of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (w), (x) or (y) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a transaction or
intention) (in each case, whether such announcement is made by Company, its
subsidiaries or a Valid Third-Party Entity) (any event described in clause (w),
(x), (y) or (z), an “Announcement Event”), then on one or more occasions (each,
an “Announcement Event Adjustment Date”) on or after the date of the
Announcement Event and prior to the Expiration Date, any Early Termination Date
and/or any other date of cancellation in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event, Tender Offer or Material Transaction, as the case may
be, and taking into account such factors as the Calculation Agent may determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity or any Share price discontinuity relevant to the Shares
or the Transaction, whether prior to or after the Announcement Event or for any
period of time, including, without limitation, the period from the Announcement
Event to the relevant Announcement Event Adjustment Date). If the Calculation
Agent determines that such economic effect on any Warrant is material, then on
the Announcement Event Adjustment Date for such Warrant, the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of such Warrant as the Calculation Agent determines appropriate to account
for such economic effect. For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention; provided that if the Calculation Agent shall make any
adjustment to the terms of any Warrant upon the occurrence of a particular
Announcement Event, then the Calculation Agent shall make an adjustment to the
terms of that same Warrant upon any announcement prior to the Announcement Event
Adjustment Date regarding the abandonment of any such event that gave rise to
the original Announcement Event.             Valid Third-Party Entity:   In
respect of any transaction, any third party that has a bona fide intent to enter
into or consummate such transaction (it being understood and agreed that in
determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).       Announcement Date:   The definition of “Announcement Date” in
Section 12.1 of the Equity Definitions is hereby amended by (i) replacing the
words “a firm” with the word “any” in the second and fourth lines thereof,
(ii) replacing the word “leads to the” with the words “, if completed, would
lead to a” in the third and the fifth lines thereof, (iii) replacing the words
“voting shares” with the word “Shares” in the fifth line thereof, (iv) inserting
the words “by Company, any subsidiary or any Valid Third-Party Entity” after the
word “announcement” in the second and the fourth lines thereof and (v) inserting
the word “potential” following the words “in the case of a” at the beginning of
clauses (i) and (ii) therein.

 



 9 

 

 

Modified Calculation Agent Adjustment:   If, in respect of any Merger Event to
which Modified Calculation Agent Adjustment applies, the adjustments to be made
in accordance with Section 12.2(e)(i) of the Equity Definitions would result in
Company being different from the issuer of the Shares, then with respect to such
Merger Event, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Company and the issuer of the
Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under
Section 12.2(e)(i) of the Equity Definitions, and to preserve its commercially
reasonable hedging or hedge unwind activities in connection with the Transaction
in a manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer, and
if such conditions are not met or if the Calculation Agent determines that no
adjustment that it could make under Section 12.2(e)(i) of the Equity Definitions
will produce a commercially reasonable result, then the consequences set forth
in Section 12.2(e)(ii) of the Equity Definitions shall apply.      
Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The Nasdaq Global Select Market
or The Nasdaq Global Market (or their respective successors),such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 



 10 

 

 

 

Additional Disruption Events:           Change in Law:   Applicable; provided
that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of, the formal or informal interpretation”,
(ii) by adding the phrase “and/or Hedge Position” after the word “Shares” in
clause (X) thereof and (iii) by immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”; and provided further that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the phrase
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.       Failure to Deliver:   Not Applicable       Insolvency
Filing:   Applicable       Hedging Disruption:   Applicable; provided that:    
      (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:           “For the avoidance
of doubt, (i) the term “equity price risk” shall be deemed to include, but shall
not be limited to, stock price and volatility risk, and (ii) any such
transactions or assets referred to in clause (A) or (B) above must be available
on commercially reasonable pricing terms.”; and (ii) Section 12.9(b)(iii) of the
Equity Definitions is hereby amended by inserting in the third line thereof,
after the words “to terminate the Transaction”, the words “or a portion of the
Transaction affected by such Hedging Disruption”.           For the avoidance of
doubt, if (x) the Hedging Party is unable, after using commercially reasonable
efforts, to borrow (or maintain a borrowing of) Shares with respect to the
Transaction in an amount equal to the Hedging Shares (not to exceed the number
of Shares underlying the Transaction) at a rate equal to or less than the
Maximum Stock Loan Rate (it being understood that the rate to borrow Shares
shall be determined by the Hedging Party assuming the Hedging Party maintains a
commercially reasonable share borrowing arrangement) or (y) the Hedging Party
would incur a rate to borrow Shares in respect of the Transaction that is
greater than the Initial Stock Loan Rate (it being understood that the rate to
borrow Shares shall be determined by the Hedging Party assuming the Hedging
Party maintains a commercially reasonable share borrowing arrangement), then
such inability or incurrence, as the case may be, shall be governed by
Section 12.9(b)(iv) of the Equity Definitions or Section 12.9(b)(v) of the
Equity Definitions, as applicable (each as modified hereby), and
Section 12.9(b)(iii) of the Equity Definitions shall not apply to such inability
or incurrence.

 



11

 

 

Increased Cost of Hedging:   Applicable; provided that the following
parenthetical shall be inserted immediately following the word “expense” in the
third line of Section 12.9(a)(vi) of the Equity Definitions: “(including, for
the avoidance of doubt, the incurrence of any stock borrow expense in excess of
Hedging Party’s expectation as of the Trade Date, other than to the extent
resulting from an Increased Cost of Stock Borrow)”.       Loss of Stock Borrow:
  Applicable, it being understood that the rate to borrow Shares shall be
determined by the Hedging Party assuming the Hedging Party maintains a
commercially reasonable share borrowing arrangement. For the avoidance of doubt,
if an event occurs that constitutes both an Increased Cost of Stock Borrow and a
Loss of Stock Borrow, in respect of such event, the provisions set forth in
Section 12.9(b)(iv) of the Equity Definitions (as modified hereby) shall apply,
and the provisions set forth in Section 12.9(b)(v) of the Equity Definitions
shall not apply.       Maximum Stock Loan Rate:   200 basis points      
Increased Cost of Stock Borrow:   Applicable, it being understood that the rate
to borrow Shares shall be determined by the Hedging Party assuming the Hedging
Party maintains a commercially reasonable share borrowing arrangement.      
Initial Stock Loan Rate:   0 basis points until September 15, 2025 and 25 basis
points thereafter       Hedging Party:   For all applicable Additional
Disruption Events, Dealer.       Determining Party:   For all applicable
Extraordinary Events, Dealer. Following any calculation by Determining Party or
Hedging Party hereunder, upon written request by Company, Determining Party or
Hedging Party will provide to Company by email to the email address provided by
Company in such written request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such calculation and specifying the particular section of the
Confirmation pursuant to which such calculation or determination is being made
(and in the event that more than one section of the Confirmation would permit
Determining Party or Hedging Party to make an adjustment upon the occurrence of
a specific event, then Determining Party or Hedging Party shall specify the
particular section number pursuant to which Determining Party or Hedging Party
is making the adjustment hereunder); provided, however, that in no event will
the foregoing constitute a waiver or relinquishment of any of the rights of
Hedging Party, the Determining Party or Dealer hereunder or prohibit any such
party from exercising any of its rights otherwise exercisable hereunder; and
provided further that in no event will Determining Party or Hedging Party be
obligated to share with Company any proprietary or confidential data or
information or any proprietary or confidential models used by it or any
information that is subject to an obligation not to disclose such information.

 



12

 

 

Hedging Adjustment:   For the avoidance of doubt, whenever the Calculation
Agent, Determining Party, Hedging Party or Dealer is permitted or required to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent,
Determining Party, Hedging Party or Dealer shall make such adjustment, if any,
by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position.       Non-Reliance:  
Applicable       Agreements and Acknowledgments           Regarding Hedging
Activities:   Applicable       Additional Acknowledgments:   Applicable

 

4.            Calculation Agent. Dealer; provided that following the occurrence
and during the continuance of an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, if the Calculation Agent fails to timely make any calculation,
adjustment or determination required to be made by the Calculation Agent
hereunder or to perform any obligation of the Calculation Agent hereunder and
such failure continues for five Exchange Business Days following notice to the
Calculation Agent by Company of such failure, Company shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as the
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation by the Calculation Agent hereunder, upon written request by
Company, the Calculation Agent will provide to Company by email to the email
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Company any proprietary or
confidential data or information or any proprietary or confidential models used
by it or any information that is subject to an obligation not to disclose such
information.

 

5.            Account Details.

 

(a)Account for payments to Company:

 

  Bank Name: [*******]   Domestic ABA #: [*******]   Account #: [*******]  
SWIFT Code for International: [*******]   Bank Address: [*******]

 

  Account for delivery of Shares from Company:

 

  To be provided by Counterparty.

 



13

 

 

(b)Account for payments to Dealer:

 

    [_________]           Account for delivery of Shares from Dealer:          
[_________]

 

6.            Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: [_________]

 

7.            Notices.

 

(a)Address for notices or communications to Company:

 

    Omnicell, Inc.     590 E. Middlefield Road     Mountain View, CA 94043    
Attention:              Peter Kuipers, Executive Vice President and Chief
Financial Officer     Attention:              Dan Johnston, Executive Vice
President and Chief Legal and Administrative Officer     Telephone No.:    
(650) 251-6100     Email:                      peter.kuipers@omnicell.com and
danj@omnicell.com

 

(b)Address for notices or communications to Dealer:

 

    [_________]           And email notification to the following address:      
    [_________]

 

8.            Representations, Warranties and Covenants of Company and Dealer.

 

I.Representations of Company. Company hereby represents and warrants to Dealer
that each of the representations and warranties of Company set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
September 21, 2020, between Company and J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), are true and correct and are hereby deemed
to be repeated to Dealer as if set forth herein. Company hereby further
represents and warrants to Dealer on the date hereof, on and as of the Premium
Payment Date and, in the case of the representations in Section 8I(a), at all
times until termination of the Transaction, that:

 

(a)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares.

 



14

 

 

(b)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(c)Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

(d)To Company’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of it being a
regulated entity under U.S. various applicable laws, including U.S. securities
laws and FINRA.

 

(e)Company (i) is an “institutional account” as defined in FINRA Rule 4512(c);
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8I(e) ceases to be true.

 

(f)Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

(g)Company is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or in violation of the Exchange
Act.

 

(h)On the Trade Date and the Premium Payment Date (i) the assets of Company at
their fair valuation exceed the liabilities of Company, including contingent
liabilities, (ii) the capital of Company is adequate to conduct the business of
Company and (iii) Company has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

(i)Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

(j)The assets of Company do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

(k)[Company represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.]

 



15

 

 

II.Eligible Contract Participants. Each of Company and Dealer represents that it
is an “eligible contract participant” (as such term is defined in Section 1a(18)
of the Commodity Exchange Act, as amended, other than a person that is an
eligible contract participant under Section 1a(18)(C) of the Commodity Exchange
Act).

 

III.Private Placement Representations. Each of Dealer and Company acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof.
Accordingly, Dealer represents and warrants to Company that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

9.            Other Provisions.

 

(a)Opinions. On or prior to the Premium Payment Date, Company shall deliver to
Dealer an opinion of counsel, dated as of the Premium Payment Date, with respect
to due incorporation, existence and good standing of Company in Delaware, the
due authorization, execution and delivery of this Confirmation, the due
authorization and reservation of the Warrant Shares, and, in respect of the
execution, delivery and performance of this Confirmation, the absence of any
conflict with or breach of any material agreement governing indebtedness,
Company’s certificate of incorporation or Company’s by-laws. Delivery of such
opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 



16

 

 

(b)Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [__]3 million (in the case of the first such notice) or
(ii) thereafter more than [__]4 million less than the number of Shares included
in the immediately preceding Repurchase Notice; provided that Company may
provide Dealer advance notice on or prior to any such day to the extent it
expects that repurchases effected on such day may result in an obligation to
deliver a Repurchase Notice (which advance notice shall be deemed a Repurchase
Notice); provided further that Company shall not deliver any material non-public
information to any employee of Dealer unless that employee has been identified
to Company as being on the “private side”. The parties agree that Company’s
obligation to provide any Repurchase Notice relating to a repurchase of Shares
shall be satisfied by notice to Dealer of Company’s related corporate
authorization to repurchase such Shares or by notice of the implementation of a
stock repurchase plan, forward contract, accelerated stock repurchase contract
or similar transaction; provided that Company acknowledges and agrees that
Dealer may, but is not required to, assume that the maximum number of Shares
permitted to be repurchased pursuant to such authorization, plan, contract or
transaction will be repurchased on the date on which such authorization, plan
contract or transaction becomes effective, subject to adjustments thereto as
Dealer determines appropriate to account for the market price with respect to
the Shares, Potential Adjustment Events and other corporate transactions with
respect to Company or the Shares and such other factors as Dealer determines
relevant. Company agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities, expenses and fees (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Company’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or expects to be a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages, liabilities,
expenses or fees referred to therein, then Company, in lieu of indemnifying such
Indemnified Person hereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages,
liabilities, expenses or fees. The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Exchange Act, of any securities of
Company, other than a distribution meeting the requirements of the exception set
forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

 



3 Insert the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by 0.5%. To be based on Dealer with highest Applicable
Percentage.

4 Insert the number of Shares that, if repurchased, would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any warrants under pre-existing warrant transactions with
Company) to increase by a further 0.5% from the threshold for the first
Repurchase Notice. To be based on Dealer with highest Applicable Percentage.

 



17

 

 

(d)Transfer or Assignment; Designation of Affiliates.

 

(i)Company may not transfer any of its rights or obligations under the
Transaction without the prior written consent of Dealer. Dealer may, without
Company’s consent, transfer or assign all or any part of its rights or
obligations under the Transaction to any third party; provided that after any
such transfer or assignment, Company shall not be required to pay the transferee
on any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than an amount that Company would have been required to pay to Dealer in the
absence of such transfer or assignment, except to the extent that the greater
amount is due to a Change in Tax Law after the date of such transfer or
assignment; and provided further that Dealer shall cause the transferee to
deliver to the Company one duly executed and completed applicable Internal
Revenue Service Form W-8 or Form W-9 (or successor thereto); and provided
further that Dealer shall provide prompt written notice to Company following any
such Transfer. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer,
acting in good faith, is unable after using its commercially reasonable efforts
to effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares, including
without limitation, under state or federal banking laws (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its commercially
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.

 



18

 

 

(ii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

(e)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date (or, if any Deficit Shares are
owed pursuant to Section 9(o)(ii) of this Confirmation, such later date on which
Company’s obligations under this Transaction have been satisfied in full), an
ex-dividend date for a cash dividend or cash distribution occurs with respect to
the Shares(an “Ex-Dividend Date”), then the Calculation Agent will adjust any of
the Strike Price, Number of Warrants, Daily Number of Warrants and/or any other
variable relevant to the exercise, settlement or payment of the Transaction in
good faith and in a commercially reasonable manner to preserve the fair value of
the Warrants after taking into account such dividend or distribution.

 

(f)[Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]

 

(g)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase“(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A) and (iv), no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (v), (vi) and (vii) adjustments may be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares).”

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “that may have a diluting or concentrative effect on the theoretical
value of” and replacing them with the word “that is the result of a corporate
action by Company that has a material economic effect on”; and adding the phrase
“or Warrants” at the end of the sentence.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 



19

 

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not Company or an affiliate of Company that Dealer
considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer) that apply generally to
transactions of a nature and kind similar to the transactions contemplated with
such party).

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3)deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other in a
commercially reasonable manner.” and (4) deleting clause (X) in the final
sentence.

 

(G)Section 12.9(b)(vi) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1)deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the final sentence in its
entirety and replacing it with the sentence “The Hedging Party will determine in
good faith and in a commercially reasonable manner the Cancellation Amount
payable by one party to the other.”

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole reasonable discretion, any portion of
the Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

(A)Except in connection with transactions described in clause (B) below, a
“person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Company, its direct or indirect wholly owned subsidiaries or its and
their employee benefit plans, has become and files a Schedule TO (or any
successor schedule, form or report) or any schedule, form or report under the
Exchange Act that discloses that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
Shares representing more than 50% of the voting power of the Shares, unless such
beneficial ownership arises solely as a result of a revocable proxy delivered in
response to a public proxy or consent solicitation made pursuant to the
applicable rules and regulations under the Exchange Act and is not also then
reportable on Schedule 13D or Schedule 13G (or any successor schedule) under the
Exchange Act regardless of whether such a filing has actually been made;
provided that no person or group shall be deemed to be the beneficial owner of
any securities tendered pursuant to a tender or exchange offer made by or on
behalf of such “person” or “group” until such tendered securities are accepted
for purchase or exchange under such offer.

 



20

 

 

 

(B)The consummation of (I) any recapitalization, reclassification or change of
the Shares (other than a change to par value, or from par value to no par value,
or changes resulting from a subdivision or combination) as a result of which the
Shares would be converted into, or exchanged for, stock, other securities, other
property or assets; (II) any share exchange, consolidation or merger of Company
pursuant to which the Shares will be converted into cash, securities or other
property or assets; or (III) any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of Company and its subsidiaries, taken as a whole, to any
person other than one or more of Company’s direct or indirect wholly owned
subsidiaries; provided, however, that a transaction described in clause (I) or
(II) in which the holders of all classes of the Company’s common equity
immediately prior to such transaction own, directly or indirectly, more than 50%
of all classes of common equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such transaction in
substantially the same proportions (relative to each other) as such ownership
immediately prior to such transaction shall not be an Additional Termination
Event pursuant to this clause (B).

 

Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (B) shall not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares and cash payments made in respect
of dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The Nasdaq Global Select Market or The Nasdaq
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions and as a result of such transaction or transactions, the Shares
will consist of such consideration, excluding cash payments for fractional
Shares and cash payments made in respect of dissenters’ appraisal rights.

 

(C)The stockholders of Company approve any plan or proposal for the liquidation
or dissolution of Company.

 

(D)The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or any of
their respective successors).

 

(E)Default by Company or any of its significant subsidiaries (as defined below)
with respect to any mortgage, agreement or other instrument under which there
may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 30,000,000 (or its foreign
currency equivalent) in the aggregate of the Company and/or any such significant
subsidiary, whether such indebtedness now exists or shall hereafter be created
(i) resulting in such indebtedness becoming or being declared due and payable
prior to its stated maturity date or (ii) constituting a failure to pay the
principal of any such indebtedness when due and payable (after the expiration of
all applicable grace periods) at its stated maturity, upon required repurchase,
upon declaration of acceleration or otherwise, and in the cases of clauses
(i) and (ii), such acceleration shall not have been rescinded or annulled or
such failure to pay or default shall not have been cured or waived, or such
indebtedness is not paid or discharged, as the case may be, within 30 days after
written notice to Company.

 



 21 

 

 

A “significant subsidiary” is a subsidiary that is a “significant subsidiary” as
defined in Article 1, Rule 1-02(w) of Regulation S-X promulgated by the
Securities and Exchange Commission; provided that, in the case of a subsidiary
that meets the criteria of clause (3) of the definition thereof but not clause
(1) or (2) thereof, such subsidiary shall be deemed not to be a significant
subsidiary unless the subsidiary’s income from continuing operations before
income taxes exclusive of amounts attributable to any non-controlling interests
for the last completed fiscal year prior to the date of such determination
exceeds USD 15,000,000. For the avoidance of doubt, to the extent any such
subsidiary would not be deemed to be a “significant subsidiary” under the
relevant definition set forth in Article 1, Rule 1-02(w) of Regulation S-X (or
any successor rule) as in effect on the relevant date of determination, such
subsidiary shall not be deemed to be a “significant subsidiary” under this
Confirmation irrespective of whether such subsidiary has greater than USD
15,000,000 in income from continuing operations as described in the immediately
preceding sentence.

 

(F)Dealer reasonably determines, based on the advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
commercially reasonable hedging activities will comply with applicable
securities laws, rules or regulations or related policies and procedures of
Dealer generally applicable to corporate equity derivatives transactions(whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer (provided that such requirements, policies and
procedures relate to regulatory issues and are generally applicable in similar
situations and are applied in a consistent manner to similar transactions)), or
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to effect a commercially reasonable
hedge with respect to this Transaction in the public market without registration
under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer (provided that such requirements, policies and
procedures relate to regulatory issues and are generally applicable in similar
situations and are applied in a consistent manner to similar transactions)).

 

(iii)Notwithstanding anything to the contrary in the Equity Definitions, if, as
a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portions
thereof) being the Affected Transaction and Company being the sole Affected
Party) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of
the Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.

 

(h)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise.

 



 22 

 

 

(i)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

If, in respect of the Transaction, an amount is payable by Company to Dealer
pursuant to Section 6(d)(ii) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions (any such amount, a “Payment Obligation”), Company shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below), unless (a) Company gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00
p.m. (New York City time) on the Merger Date, Tender Offer Date, Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), Early
Termination Date or date of cancellation, as applicable, of its election that
the Share Termination Alternative shall not apply, (b) Company remakes the
representation set forth in Section 8I (c) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative: If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 6(d)(ii) of the Agreement, subject to Section 9(j)(i) below, in
satisfaction, subject to Section 9(j)(ii) below, of the relevant Payment
Obligation, in the manner reasonably requested by Dealer free of payment.

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the relevant Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the amount of Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section 9(j)(i)).

 

Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(j)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(j)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(j)(i).

 



 23 

 

 

Share Termination Delivery Unit: One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event. If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.    
 Failure to Deliver: Inapplicable

 

Other applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable as if Physical Settlement applied to the
Transaction and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable.

 

(j)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause(i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, Company shall elect, prior to the first Settlement Date
for the first applicable Expiration Date, a Private Placement Settlement or
Registration Settlement for all deliveries of Restricted Shares for all such
Expiration Dates, which election shall be applicable to all remaining Settlement
Dates for such Warrants and the procedures in clause (i) or clause (ii) below
shall apply for all such delivered Restricted Shares on an aggregate basis
commencing after the final Settlement Date for such Warrants. The Calculation
Agent shall make reasonable adjustments to settlement terms and provisions under
this Confirmation to reflect a single Private Placement or Registration
Settlement for such aggregate Restricted Shares delivered hereunder. For the
avoidance of doubt, these adjustments will only be commercially reasonable in
nature (such as to consider changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares and the ability to maintain a
commercially reasonable hedge position in the Shares) and will not impact
Company’s unilateral right to settle in Shares.

 



 24 

 

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement for
such Restricted Shares shall include such customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
Dealer, due diligence rights (for Dealer or any designated buyer of the
Restricted Shares by Dealer), opinions and certificates, and such other
documentation, in each case as is customary for private placement agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. In the case of a Private Placement Settlement,
Dealer shall determine the appropriate discount to the Share Termination Unit
Price (in the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above)applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer(and any affiliate thereof) in connection with such
resale. Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements of
companies of comparable size, maturity and line of business, all commercially
reasonably acceptable to Dealer. If Dealer, in its commercially reasonable
discretion, is not satisfied with such procedures and documentation or, in its
discretion, is not satisfied with results of a customary due diligence
investigation, then Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(i) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants)and ending on the
Exchange Business Day on which Dealer completes the sale of all Restricted
Shares in a commercially reasonable manner or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Business Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on such day (as if such day was the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 



 25 

 

 

(iii)Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date if at the time the informational requirements of Rule 144(c) under the
Securities Act have been satisfied by the Company (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed in respect of any
Restricted Shares delivered to Dealer, unless Dealer is an affiliate of Company
at such time or has been an affiliate of Company in the immediately preceding
three months, Company shall promptly remove, or cause the transfer agent for
such Restricted Shares to remove, any legends referring to any such restrictions
or requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(k)Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement, the Equity Definitions or this Confirmation, Dealer may not
exercise any Warrant hereunder, in no event shall Dealer be entitled to receive
or take delivery of any Shares deliverable hereunder (or be deemed to so receive
or so take delivery), and Automatic Exercise shall not apply with respect to any
Warrant hereunder, in each case, to the extent (but only to the extent) that,
after such receipt or delivery of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable to
Dealer under the letter agreement dated September 21, 2020 between Dealer and
Company regarding Base Warrants (the “Base Warrant Confirmation”)]5, (i) the
Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
[and after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]6, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 



 



5 Include in Additional Warrant Confirmation.

6 Include in Additional Warrant Confirmation

 



 26 

 

 

(l)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(m)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(n)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(o)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [__]7 (the “Maximum Number of Shares”)
to Dealer in connection with the Transaction (including, without limitation, any
Shares deliverable to Dealer as a result of any early termination of the
Transaction).

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(o)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(o)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

(p)Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 



 



7 To be the lesser of (x) two times the Number of Shares and (y) 19.9% of
outstanding Shares

 



 27 

 

 

(q)Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock loan market
or other relevant market or to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements (provided that such requirements,
policies and procedures relate to regulatory issues and are generally applicable
in similar situations and are applied in a consistent manner to similar
transactions), or with related policies and procedures applicable to Dealer.

 

(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(s)Securities Contract. The parties hereto intend for (i) the Transaction to be
a “securities contract” as defined in the Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code,
(ii) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as described in
the Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

(t)Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(u)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 



 28 

 

 

(v)Early Unwind. In the event the sale of the [“Underwritten
Securities”]8[“Option Securities”]9 (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and (i) the Transaction and all
of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Company represents and acknowledges to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

 

(w)Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

(x)Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt
of the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

(y)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

(z)Tax Matters.

 

(i)Payee Tax Representations:

 

For the purpose of Section 3(f) of this Agreement, Company makes the following
representation to Dealer:

 

Company is a corporation for U.S. tax purposes and a U.S. person (as that term
is defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Code”)).

 

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Company:

 

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[_______].]/ [It is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes and each payment received or to be received by it in
connection with the Agreement is effectively connected with its conduct of a
trade or business within the United States.]10

 



 



8 Insert for Base Warrant Confirmation.

9 Insert for Additional Warrant Confirmation

10 Insert as applicable.

 



 29 

 

 

(ii)Tax Documentation. Company shall provide to Dealer a valid United States
Internal Revenue Service Form W-9 (or successor thereto) and Dealer shall
provide to Company, as applicable, a valid United States Internal Revenue
Service Form W-9 (or successor thereto) [or W-8ECI (or successor thereto)],11
(i) on or before the date of execution of this confirmation and (ii) promptly
upon learning that any such tax form previously provided by it has become
obsolete or incorrect. Additionally, each party shall, promptly upon request by
the other party, provide such other tax forms and documents reasonably requested
by the other party.

 

(iii)Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(iv)HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder (an “871(m) Withholding Tax”). For the avoidance of doubt, an
871(m) Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(aa)Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

(bb)Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Company and Dealer.

 

(cc)Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed signature
page by facsimile or electronic transmission (e.g. “pdf” or “tif”), or any
electronic signature complying with the U.S. federal ESIGN Act of 2000, Uniform
Electronic Transactions Act or other applicable law, e.g., www.docusign.com,
shall be effective as delivery of a manually executed counterpart hereof.

 

(dd)[Insert Dealer QFC language, if applicable.]

 

(ee)[Insert other applicable Dealer agency language or other boilerplate.]

 



 



11 Inset as applicable

 

 30 

 

 

Company hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Company with respect to the Transaction, by manually signing this Confirmation
or this page hereof as evidence of agreement to such terms and providing the
other information requested herein and immediately returning an executed copy to
Dealer.

 

Very truly yours,       [_______________]           By:
                            Authorized Signatory   Name:

 

Accepted and confirmed
as of the Trade Date

 

Omnicell, Inc.       By:                   Authorized Signatory   Name:  

 

[Signature Page to [Base] [Additional] Warrant Confirmation]

 

 

 

 

Annex A

 

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

Expiration Date Daily Number of Warrants December 15, 2025 [_____] December 16,
2025 [_____] December 17, 2025 [_____] December 18, 2025 [_____] December 19,
2025 [_____] December 22, 2025 [_____] December 23, 2025 [_____] December 24,
2025 [_____] December 26, 2025 [_____] December 29, 2025 [_____] December 30,
2025 [_____] December 31, 2025 [_____] January 2, 2026 [_____] January 5, 2026
[_____] January 6, 2026 [_____] January 7, 2026 [_____] January 8, 2026 [_____]
January 9, 2026 [_____] January 12, 2026 [_____] January 13, 2026 [_____]
January 14, 2026 [_____] January 15, 2026 [_____] January 16, 2026 [_____]
January 20, 2026 [_____] January 21, 2026 [_____] January 22, 2026 [_____]
January 23, 2026 [_____] January 26, 2026 [_____] January 27, 2026 [_____]
January 28, 2026 [_____] January 29, 2026 [_____] January 30, 2026 [_____]
February 2, 2026 [_____] February 3, 2026 [_____] February 4, 2026 [_____]
February 5, 2026 [_____] February 6, 2026 [_____] February 9, 2026 [_____]
February 10, 2026 [_____] February 11, 2026 [_____] February 12, 2026 [_____]
February 13, 2026 [_____] February 17, 2026 [_____] February 18, 2026 [_____]
February 19, 2026 [_____] February 20, 2026 [_____]

 



 

 

 

February 23, 2026 [_____] February 24, 2026 [_____] February 25, 2026 [_____]
February 26, 2026 [_____] February 27, 2026 [_____] March 2, 2026 [_____]
March 3, 2026 [_____] March 4, 2026 [_____] March 5, 2026 [_____] March 6, 2026
[_____] March 9, 2026 [_____] March 10, 2026 [_____] March 11, 2026 [_____]
March 12, 2026 [_____] March 13, 2026 [_____] March 16, 2026 [_____] March 17,
2026 [_____] March 18, 2026 [_____] March 19, 2026 [_____] March 20, 2026
[_____] March 23, 2026 [_____] March 24, 2026 [_____] March 25, 2026 [_____]
March 26, 2026 [_____] March 27, 2026 [_____] March 30, 2026 [_____] March 31,
2026 [_____] April 1, 2026 [_____] April 2, 2026 [_____] April 6, 2026 [_____]
April 7, 2026 [_____] April 8, 2026 [_____] April 9, 2026 [_____] April 10, 2026
[_____] April 13, 2026 [_____] April 14, 2026 [_____] April 15, 2026 [_____]
April 16, 2026 [_____] April 17, 2026 [_____] April 20, 2026 [_____] April 21,
2026 [_____] April 22, 2026 [_____] April 23, 2026 [_____] April 24, 2026
[_____] April 27, 2026 [_____] April 28, 2026 [_____] April 29, 2026 [_____]
April 30, 2026 [_____] May 1, 2026 [_____] May 4, 2026 [_____] May 5, 2026
[_____]

 



 33 

 

 

May 6, 2026 [_____] May 7, 2026 [_____] May 8, 2026 [_____] May 11, 2026 [_____]
May 12, 2026 [_____] May 13, 2026 [_____] May 14, 2026 [_____] May 15, 2026
[_____] May 18, 2026 [_____] May 19, 2026 [_____] May 20, 2026 [_____] May 21,
2026 [_____] May 22, 2026 [_____] May 26, 2026 [_____] May 27, 2026 [_____]
May 28, 2026 [_____] May 29, 2026 [_____] June 1, 2026 [_____] June 2, 2026
[_____] June 3, 2026 [_____] June 4, 2026 [_____] June 5, 2026 [_____] June 8,
2026 [_____]

 



 34 

 